  Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 1 of 43 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 ANGUS CHOI, derivatively on behalf of
 PLURALSIGHT, INC.
                                                    VERIFIED STOCKHOLDER
                        Plaintiff,                  DERIVATIVE COMPLAINT

           v.
                                                    DEMAND FOR JURY TRIAL
 AARON SKONNARD, JAMES BUDGE,
 GARY CRITTENDEN, SCOTT DORSEY,
 KARENANN TERRELL, BONITA                            Case No.
 STEWART, BRADLEY RENCHER, ARNE
 DUNCAN, LEAH JOHNSON, TIM
 MAUDLIN, FREDERICK ONION, and
 RYAN HINKLE,

                        Defendants,

     and

 PLURALSIGHT, INC.,

                        Nominal Defendant.



       Plaintiff Angus Choi (“Plaintiff”), by and through his undersigned counsel, derivatively on

behalf of nominal defendant Pluralsight, Inc. (“Pluralsight” or the “Company”), submits this

Verified Stockholder Derivative Complaint against the Individual Defendants (defined herein) as

officers and/or directors of Pluralsight for breaches of fiduciary duty, waste of corporate assets,

and violations of Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”).

Plaintiff bases his allegations on personal knowledge as to his own acts, and on information and

belief as to all other allegations, based upon investigation by counsel, including, but not limited

to, a review and analysis of: (i) regulatory filings made by Pluralsight with the U.S. Securities and

Exchange Commission (the “SEC”); (ii) press releases issued and disseminated by Pluralsight;
  Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 2 of 43 PageID #: 2



(iii) a purported securities class action lawsuit filed in the United Stated District Court for the

Southern District of New York, entitled City of Birmingham Firemen’s and Policemen’s

Supplemental Pension System v. Pluralsight, Inc., Case 1:19-cv-07563 (S.D.N.Y.) (the “Securities

Class Action”), alleging violations of the federal securities laws based on similar facts and

circumstances as alleged herein; and (iv) other publicly-available information, including media

and analyst reports, concerning Pluralsight.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a stockholder derivative action that seeks to remedy wrongdoing committed

by certain of Pluralsight’s officers and members of the Company’s Board of Directors (the

“Board”) and their affiliates. Plaintiff seeks to remedy Defendants’ violations of state and federal

laws from August 2, 2018 through July 31, 2019 (the “Relevant Period”) that have caused and

continue to cause substantial monetary damages to Pluralsight and other damages, including

damages to its reputation and goodwill.

       2.      Pluralsight provides cloud-based and video training courses for software

developers, IT administrators, and creative professionals. The Company went public through its

Initial Public Offering (“IPO”) in May 2018, selling 23.8 million shares at $15 per share. The IPO

raised approximately $357 million. The Company engaged in a secondary public offering (“SPO”)

in March 2019, selling 15.6 million shares at $29.25 per share for proceeds of over $450 million.

The SPO resulted in the insiders and the related parties cashing out their investment while the price

of Pluralsight’s common stock was artificially inflated due to the Individual Defendants’

misrepresentations and omissions.

       3.      During the Relevant Period, the Individual Defendants made materially false and/or

misleading statements, as well as failed to disclose material adverse facts about the Company’s

business, operations, and prospects. Specifically, the Individual Defendants failed to disclose to


                                                 2
  Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 3 of 43 PageID #: 3



investors that: (i) Pluralsight was experiencing sales execution challenges which impacted its

billings; (ii) Pluralsight was experiencing substantial delays in hiring and properly training its

salesforce to meet its optimistic billing projections; and (iii) Pluralsight was behind on the

onboarding of new sales representatives, which was causing sales execution issues and preventing

the Company from meeting its high growth projections. The Individual Defendants intentionally

obscured and omitted this information from the public investors, so they could cash out in the SPO

and separately in the open market.

       4.      On July 31, 2019, after the markets closed, the Individual Defendants announced

disappointing financial results for the second quarter of fiscal 2019. The Individual Defendants

were forced to disclose that the Company’s billings growth rate had sharply deteriorated from over

40% to just 23% year-over-year. The Individual Defendants blamed the Company’s declining

growth in billings on sales execution challenges and other salesforce related issues. The Company

also disclosed that its Chief Revenue Officer was resigning. On this news, the Company’s stock

price plummeted nearly 40% on unusually heavy trading volume the next day.

       5.      Finally, during the Relevant Period, the Director Defendants negligently issued a

materially false and misleading proxy statement urging stockholders to reelect certain of the

Director Defendants under false pretenses.

       6.      As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other misconduct, Pluralsight has sustained damages as described below.

                                JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C. §

78n), and SEC Rule 14a-9 (17 C.F.R. § 240.14a-9) promulgated thereunder.




                                                3
  Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 4 of 43 PageID #: 4



        8.      Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

        9.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        10.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        11.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

Pluralsight is incorporated in this District. In addition, the Defendants have conducted business in

this District, and Defendants’ actions have had an effect in this District.

                                              PARTIES

        12.     Plaintiff is a current stockholder of Pluralsight common stock.            Plaintiff has

continuously held Pluralsight common stock at least since September 2017. Plaintiff is a citizen

of Massachusetts.

        13.     Pluralsight is a Delaware corporation with its principal executive offices at 182

North Union Avenue, Farmington, Utah 84025. Pluralsight’s Common stock shares trade on the

Nasdaq Global Select market (“NasdaqGS”) under the ticker symbol “PS.”

        14.     Defendant Aaron Skonnard (“Skonnard”) co-founded Pluralsight in 2004 and has

served as the Company’s Chief Executive Officer (“CEO”) since October 2009 and as the Board’s

Chairman since December 2017. Defendant Skonnard is named as a defendant in the Securities

Class Action. According to the Company’s filings with the SEC, defendant Skonnard received

$12,951,975 from the Company in compensation in 2018. During the Relevant Period, defendant

Skonnard sold the following shares with insider information regarding Pluralsight’s market

manipulation, false and misleading statements, and lack of internal controls, all of which resulted

in Pluralsight stock trading at artificially inflated prices at the time of his stock sales:


                                                    4
     Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 5 of 43 PageID #: 5



            Date                  Shares                 Price                  Proceeds
     November 16, 2018             25,000               $22.14                  $553,417
     December 4, 2018               400                 $26.03                   $10,412
       January 7, 2019             74,600               $26.06                 $1,944,014
      January 28, 2019             50,000               $29.36                 $1,468,000
       March 11, 2019             480,618               $28.37                $13,363,334 1
        April 26, 2019            133,395               $33.71                 $4,497,075
        July 26, 2019              84,594               $30.47                 $2,577,850

         15.    Defendant James Budge (“Budge”) has served as the Company’s Chief Financial

Officer (“CFO”) since April 2017. Defendant Budge is named as a defendant in the Securities

Class Action. According to the Company’s filings with the SEC, defendant Budge received

$7,427,500 from the Company in compensation in 2018. During the Relevant Period, defendant

Budge sold the following shares with insider information regarding Pluralsight’s market

manipulation, false and misleading statements, and lack of internal controls, all of which resulted

in Pluralsight stock trading at artificially inflated prices at the time of his stock sales:

            Date                  Shares                 Price                  Proceeds
      February 19, 2019           333,091               $29.44                 $9,806,297
      February 22, 2019            6,206                $29.66                  $184,072
       March 11, 2019             177,854               $28.37                 $5,046,163 2
        May 22, 2019               1,823                $33.34                   $60,780

         16.    Defendant Gary Crittenden (“Crittenden”) has served as a member of the Board

since December 2017. According to the Company’s filings with the SEC, defendant Crittenden

received $940,134 from the Company in compensation in 2018.

         17.    Defendant Scott Dorsey (“Dorsey”) has served as a member of the Board since

December 2017. According to the Company’s filings with the SEC, defendant Dorsey received

$1,165,265 from the Company in compensation in 2018.


1
    This March 11, 2019 sale was pursuant to the SPO.
2
    This March 11, 2019 sale was pursuant to the SPO.

                                                    5
  Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 6 of 43 PageID #: 6



        18.     Defendant Karenann Terrell (“Terrell”) has served as a member of the Board since

December 2017. Defendant Terrell was also a member of the Company’s Audit Committee during

the Relevant Period. According to the Company’s filings with the SEC, defendant Thompson

received $1,346,200 from the Company in compensation in 2018. During the Relevant Period,

defendant Terrell sold 123,609 shares at $19.88 per share for proceeds of $2,457,346 with insider

information regarding Pluralsight’s market manipulation, false and misleading statements, and

lack of internal controls, all of which resulted in Pluralsight stock trading at artificially inflated

prices at the time of her stock sales.

        19.     Defendant Bonita Stewart (“Stewart”) has served as a director of the Company’s

Board since October 2018. According to the Company’s filings with the SEC, defendant Stewart

received $220,900 from the Company in compensation in 2018.

        20.     Defendant Bradley Rencher (“Rencher”) has served as a director of the Board since

December 2017. According to the Company’s filings with the SEC, defendant Rencher received

$940,134 from the Company in compensation in 2018. During the Relevant Period, defendant

Rencher sold 42,500 shares at $28.37 per share for proceeds of $1,205,831, through the SPO, with

insider information regarding Pluralsight’s market manipulation, false and misleading statements,

and lack of internal controls, all of which resulted in Pluralsight stock trading at artificially inflated

prices at the time of his stock sales.

        21.     Defendant Arne Duncan (“Duncan”) has been a director of the Board since

December 2017. According to the Company’s filings with the SEC, defendant Duncan received

$1,514,741 from the Company in compensation in 2018. During the Relevant Period, defendant

Duncan sold 30,000 shares at $28.37 per share for proceeds of $851,175, through the SPO, with

insider information regarding Pluralsight’s market manipulation, false and misleading statements,




                                                    6
     Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 7 of 43 PageID #: 7



and lack of internal controls, all of which resulted in Pluralsight stock trading at artificially inflated

prices at the time of his stock sales.

         22.    Defendant Leah Johnson (“Johnson”) has been a director of the Board since

October 2018. According to the Company’s filings with the SEC, defendant Johnson received

$220,900 from the Company in compensation in 2018.

         23.    Defendant Tim Maudlin (“Maudlin”) has been a director of the Board since

December 2017. Defendant Maudlin served as Chair of the Company’s Audit Committee during

the Relevant Period. According to the Company’s filings with the SEC, defendant Maudlin

received $940,134 from the Company in compensation in 2018.

         24.    Defendant Frederick Onion (“Onion”) is a co-founder of Pluralsight and has served

as a director of the Board since December 2017. During the Relevant Period, defendant Onion

sold the following shares with insider information regarding Pluralsight’s market manipulation,

false and misleading statements, and lack of internal controls, all of which resulted in Pluralsight

stock trading at artificially inflated prices at the time of his stock sales:

            Date                  Shares                 Price                    Proceeds
      December 14, 2018           387,600               $23.89                   $9,257,826
      February 15, 2019            30,000               $30.12                    $903,640
       March 11, 2019            1,000,000              $28.37                  $28,372,499 3

         25.    Defendant Ryan Hinkle (“Hinkle”) has been a director of the Board since December

2017. Defendant Hinkle served as a member of the Company’s Audit Committee during the

Relevant Period.

         26.    Defendants Skonnard and Budge are sometimes referred to herein as the “Securities

Class Action Defendants.”



3
    This March 11, 2019 sale was pursuant to the SPO.

                                                    7
  Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 8 of 43 PageID #: 8



       27.     Defendants Skonnard, Crittenden, Dorsey, Terrell, Stewart, Rencher, Duncan,

Johnson, Maudlin, Onion, and Hinkle are sometimes referred to herein as the “Director

Defendants.”

       28.     Defendants Skonnard, Budge, Terrell, Rencher, Duncan, and Onion are sometimes

referred to herein as the “Insider Selling Defendants.”

       29.     Defendants Terrell, Maudlin, and Hinkle are sometimes referred to herein as the

“Audit Committee Defendants.”

       30.     Defendants Skonnard, Budge, Crittenden, Dorsey, Terrell, Stewart, Rencher,

Duncan, Johnson, Maudlin, Onion, and Hinkle are sometimes referred to herein as the “Individual

Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

       31.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the corporate affairs and business of the Company, the Individual

Defendants owed the Company and its stockholders fiduciary obligations of good faith, trust,

loyalty, and due care, and were and are required to use their best efforts to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

       32.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.


                                                 8
  Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 9 of 43 PageID #: 9



       33.     In addition, as officers and/or directors of a publicly-held company, the Individual

Defendants have a duty to promptly disseminate accurate and truthful information with regard to

the Company’s operations, performance, management, projections, and forecasts so that the

market price of the Company’s stock will be based on truthful and accurate information.

       34.     To discharge their duties, the officers and directors of Pluralsight were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the Company. By virtue of such duties, the officers and directors of Pluralsight were required

to, among other things:

       a.      ensure that the Company complied with its legal obligations and requirements,
               including acting only within the scope of its legal authority and disseminating
               truthful and accurate statements to the SEC and the investing public;

       b.      conduct the affairs of the Company in a lawful, efficient, business-like manner so
               as to make it possible to provide the highest quality performance of its business, to
               avoid wasting the Company’s assets, and to maximize the value of the Company’s
               stock;

       c.      properly and accurately guide investors and analysts as to the true financial
               condition of the Company at any given time, including making accurate statements
               about the Company’s financial results and prospects, and ensuring that the
               Company maintained an adequate system of financial controls such that the
               Company’s financial reporting would be true and accurate at all times;

       d.      remain informed as to how the Company conducted its operations, and, upon
               receipt of notice or information of imprudent or unsound conditions or practices,
               make reasonable inquiry in connection therewith, and take steps to correct such
               conditions or practices and make such disclosures as necessary to comply with
               federal and state securities laws; and

       e.      ensure that the Company was operated in a diligent, honest, and prudent manner in
               compliance with all applicable federal, state, and local laws, rules and regulations.

       35.     Each of the Individual Defendants, as an executive officer and/or director, owed to

the Company and to its stockholders the fiduciary duties of loyalty, good faith, and candor in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of


                                                 9
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 10 of 43 PageID #: 10



herein involves a knowing and culpable violation of their obligations as directors and officers of

the Company, the absence of good faith on their part, and a reckless disregard for their duties to

the Company and its stockholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company.

       36.     According to the Company’s Corporate Governance Guidelines, the Board, and

therefore the Director Defendants, is required to “exercise its powers in accordance with its

fiduciary duties to the Company and in a manner it reasonably believes to be in the best interests

of the Company and its stockholders.” Further, the Corporate Governance Guidelines state that

the Board must “oversee senior management in the competent and ethical operation of the

Company.”

       37.     The Company also maintains a Code of Business Conduct and Ethics (the “Code”).

The Code sets forth legal and ethical standards of conduct for directors, officers, employees, and

consultants of Pluralsight and its subsidiaries.

       38.     According to the Code, the employees and directors of Pluralsight are responsible

for helping Pluralsight maintain its good reputation and the trust and confidence of its stockholders,

its employees, the public, and those with whom Pluralsight does business.

       39.     Pursuant to the Code:

       XII. Compliance with Laws, Rules, and Regulations

       Team members, officers, and directors must comply with all laws, rules, and
       regulations applicable to our company and our business, as well as applicable
       Pluralsight policies and procedures. Each team member, officer, and director must
       acquire appropriate knowledge of the legal requirements relating to his or her duties
       sufficient to enable him or her to recognize potential problems and to know when
       to seek advice from the Legal Department. Violations of laws, rules, and
       regulations may subject the violator to individual criminal or civil liability, as well
       as to discipline by Pluralsight. These violations may also subject Pluralsight to
       civil or criminal liability or the loss of business. Any questions as to the




                                                   10
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 11 of 43 PageID #: 11



       applicability of any law, rule, or regulation should be directed to the Legal
       Department.

                                          *     *       *

       XVI. Disclosure

       The information in our public communications, including filings with the Securities
       and Exchange Commission, must be full, fair, accurate, timely, and understandable.
       All team members, officers, and directors are responsible for acting in furtherance
       of this policy. In particular, each team member, officer, and director is responsible
       for complying with our disclosure controls and procedures and internal controls for
       financial reporting.

                                          *     *       *

       The CEO and all senior financial officers are responsible for full, fair, accurate,
       timely and understandable disclosure in any public filings or other public
       communications made by the Company which contain financial information.
       Accordingly, it is the responsibility of the CEO and each senior financial officer
       promptly to bring to the attention of the Company’s Audit Committee (the “Audit
       Committee”) any material information of which he or she may become aware that
       affects the disclosures made by the Company in any public filing or other public
       communications which contain financial information.

       40.     In addition, the Company’s Audit Committee is specifically tasked with the Board’s

oversight responsibilities.   The conduct of the Audit Committee is governed by the Audit

Committee Charter (the “Charter”).

       41.     Pursuant to the Charter:

       The purpose of the Audit Committee (the “Audit Committee”) is to assist the Board
       of Directors (the “Board”) of Pluralsight, Inc. (the “Company”) in fulfilling its
       responsibilities for generally overseeing:

       •       The Company’s accounting and financial reporting processes and internal
               control over financial reporting, as well as the audit and integrity of the
               Company’s financial statements.

       •       The qualifications, independence and performance of the Company’s
               registered public accounting firm (the “independent auditor”).

       •       The performance of the Company’s internal audit function, if any, and
               independent auditor.


                                                11
Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 12 of 43 PageID #: 12




    •     Risk assessment and risk management associated with the Company’s
          financial reporting, accounting, auditing, tax and cybersecurity matters.

    •     Compliance by the Company with legal and regulatory requirements.

                                   *       *      *

    Review Financial Statements. The Audit Committee shall review and discuss the
    following with management, the internal auditors, if any, and the independent
    auditor, as applicable:

    •     The scope, timing and approach, as well as the materiality thresholds for,
          the annual audit of the Company’s financial statements.

    •     The Company’s annual audited and quarterly unaudited financial statements
          and annual and quarterly reports on Form 10-K and 10-Q, including the
          disclosures in “Management’s Discussion and Analysis of Financial
          Condition and Results of Operations,” and recommend to the Board
          whether the audited financial statements and “Management’s Discussion
          and Analysis of Financial Condition and Results of Operations” should be
          included in the Company’s annual report on Form 10-K. In addition, the
          Audit Committee shall approve annual and quarterly reports on Form 10-K
          and 10-Q as well as earnings press releases and related current reports on
          Form 8-K prior to their filing with the SEC.

    •     The results of the independent audit and the quarterly reviews, and the
          independent auditor’s opinion on the audited financial statements.

    •     The reports and certifications regarding internal control over financial
          reporting and disclosure controls and procedures.

    •     Major issues regarding accounting principles and financial statement
          presentation, including any significant changes in the Company’s selection
          or application of accounting principles.

    •     Analyses prepared by management or the independent auditor setting forth
          significant financial reporting issues and judgments made in connection
          with the preparation of the financial statements, including analyses of the
          effects of alternative generally applicable accounting principles (“GAAP”)
          methods on the financial statements.

    •     The effect of regulatory and accounting initiatives, as well as off-balance
          sheet structures, on the Company’s financial statements.




                                          12
Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 13 of 43 PageID #: 13



    •     Any significant changes required or taken in the audit plan as a result of any
          material control deficiency.

    •     Any problems or difficulties the independent auditor encountered in the
          course of its audit work, including any restrictions on the scope of the
          auditor’s activities or on access to requested information, and
          management’s response.

    •     Any significant disagreements between management and the independent
          auditor.

                                    *       *       *

    Internal Audit. The Audit Committee, following the establishment of the
    Company’s internal audit function, if any, shall:

    •     Review and approve the overall objectives, scope, organizational structure,
          responsibilities, resources and activities of the internal audit function.

    •     Review and concur in the appointment or, if applicable, the reassignment or
          dismissal of the senior internal auditing executive.

    •     Review and discuss with management and the internal auditors the process
          used in developing the internal audit plan, the scope of the internal audit
          plan, significant changes in the planned scope of the internal audit plan and
          the coordination of the internal audit plan with the independent auditor.

    •     Review and approve the annual internal audit project plan and any proposed
          material changes thereto and review periodic reports summarizing results
          of the internal audit projects including any significant findings.

    •     Discuss with the independent auditor the responsibilities, budget and
          staffing of the Company’s internal audit function.

    •     Review and reassess the adequacy of the charter of the Company’s internal
          audit function.

    •     Review and discuss with the internal auditors the results of the internal
          audit, significant issues in internal audit reports and responses by
          management.

    •     Review and discuss the performance and effectiveness of the internal audit
          function.

                                    *       *       *



                                           13
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 14 of 43 PageID #: 14



       Legal and Regulatory Compliance. The Audit Committee shall review and
       discuss with management, the internal auditors and the independent auditor (i) the
       overall adequacy and effectiveness of the Company’s legal, regulatory and ethical
       compliance programs, including the Company’s Code of Business Conduct and
       Ethics, compliance with the Foreign Corrupt Practices Act of 1977, and similar
       anticorruption laws, and compliance with export control regulations and (ii) reports
       regarding compliance with applicable laws, regulations and internal compliance
       programs, in each case to the extent pertaining to financial, accounting and/or tax
       matters, and shall recommend to the Board or the Nominating and Corporate
       Governance Committee of the Board any changes to the Code of Business Conduct
       and Ethics or anticorruption policy. The Audit Committee shall discuss with
       management, the internal auditors and the independent auditor any correspondence
       with regulators or governmental agencies, and any published reports that raise
       material issues regarding the Company’s financial statements or accounting
       policies. The Audit Committee shall discuss with the Company’s senior legal
       officer and senior internal audit executive any legal matters that may have a
       material impact on the financial statements or the Company’s compliance
       procedures that pertain to financial, accounting, investment or tax matters of the
       Company.

                                         *       *       *

       Risks. The Audit Committee shall review and discuss with management, the
       internal auditors and the independent auditor the Company’s major risk exposures
       and the steps management has taken to monitor and control those exposures,
       including the Company’s guidelines and policies with respect to risk assessment
       and risk management pertaining to financial, accounting, tax, legal and
       cybersecurity matters. The Audit Committee shall also review the Company’s risk
       management framework and programs, as well as the framework by which
       management discusses the Company’s risk profile and risk exposures with the
       Board and its committees. With respect to cybersecurity, the Audit Committee
       shall discuss with management and the independent auditor the adequacy and
       effectiveness of the Company’s policies and practices regarding information
       technology risk management and the internal controls related to cybersecurity, and
       shall regularly report its findings to the Board, including any significant issues that
       arise. If such significant issues arise, the Board shall oversee any mitigation and
       remediation efforts and any changes to the Company’s policies and practices
       regarding information technology risk management and the internal controls related
       to cybersecurity.

       42.    In violation of the Audit Committee Charter, and their general duties as members

of the Audit Committee, the Audit Committee Defendants conducted little, if any, oversight of the

Company’s internal controls or the Company’s compliance with legal and regulatory requirements




                                                 14
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 15 of 43 PageID #: 15



resulting in materially false and misleading statements regarding the Company’s business,

operational, and compliance policies, and consciously disregarded their duties to monitor such

controls over reporting. The Audit Committee Defendants’ complete failure to perform their

duties in good faith resulted in false misrepresentations to the SEC, the investing public, and the

Company’s stockholders.

       43.     In addition, as executive officers and directors of a publicly-traded company whose

Common stock was registered with the SEC pursuant to the Exchange Act and traded on the

Nasdaq, the Individual Defendants had a duty not to effect the dissemination of inaccurate and

untruthful information with respect to the Company’s financial condition, performance, growth,

operations, financial statements, business, products, management, earnings, internal controls, and

present and future business prospects, including false and misleading information about

acquisitions, so that the market price of the Company’s common stock would be based upon

truthful and accurate information. Accordingly, the Individual Defendants breached their fiduciary

duties by knowingly or recklessly causing Pluralsight to make false and misleading statements of

material fact about the Company’s financials and about Pluralsight’s maintenance of adequate

internal controls.

       44.     Each of the Individual Defendants further owed to Pluralsight and its stockholders

the duty of loyalty requiring that each favor Pluralsight’s interest and that of its stockholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence, or knowledge of the affairs of the Company to gain a personal advantage.

                               SUBSTANTIVE ALLEGATIONS

BACKGROUND

       45.     Founded in 2004 by defendant Skonnard, defendant Onion, Keith Brown, and Bill

Williams, the Company has its headquarters in Farmington, Utah. Since 2011, the Company has


                                                 15
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 16 of 43 PageID #: 16



seen rapid growth. It has been named to the Inc. 5000 list of fastest growing private companies,

ranking as the #9 Top Education company and the #19 Top Utah company. In October 2017,

Pluralsight was named #29 on MountainWest Capital Network's Utah 100 list. In 2017, it ranked

#20 on the Forbes Cloud 100 list. On May 17, 2018, the Company opened on the NASDAQ

exchange at a $15 share price and closed its first day of trading at $20.

        46.     According to its public filings, Pluralsight is a leading provider of technology skill

development solutions committed to closing the global technology skills gap through our cloud-

based technology skills platform. Learners on the Company’s platform can quickly acquire

today’s most valuable technology skills through high-quality learning experiences delivered by

subject-matter experts, available on any device at any time. The Company provides businesses

with visibility into the strengths of their workforce, allowing them to better align resources,

provide targeted skill development, and advance the skills of their teams. As of July 2018, the

Company uses more than 1,400 subject-matter experts as authors and offers more than 6,500

courses in its catalog.

        47.     The Company utilizes a subscription-based business model common referred to as

“software as a service” (“SaaS”). Through the SaaS model, the Company licenses its software on

a subscription basis and generates substantially all of its revenue from the subscriptions. The

Company maintains a large sales team to sell subscriptions to business and enterprise users.

        48.     The Company primarily measures its growth based on a metric called “billings,”

which is total revenue for a period, plus the change in deferred revenue based on the subscription

period. Throughout the Relevant Period, the Individual Defendants emphasized the importance of

billings for the Company. The Individual Defendants explained in its public filings that billings

are used “to measure and monitor our ability to provide our business with the working capital




                                                 16
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 17 of 43 PageID #: 17



generated by upfront payments from our customers and our ability to sell subscriptions to our

platform to both existing and new customers.” Soon after the IPO, the Company sought to expand

the sales team to drive up its billings.

THE INDIVIDUAL DEFENDANTS CAUSED           THE   COMPANY    TO ISSUE   MATERIALLY FALSE      AND
MISLEADING STATEMENTS

        49.     During the Relevant Period, the Individual Defendants made materially false and/or

misleading statements, as well as failed to disclose material adverse facts about the Company’s

business, operations, and prospects. Specifically, the Individual Defendants failed to disclose to

investors that: (i) Pluralsight was experiencing sales execution challenges which impacted its

billings; (ii) Pluralsight was experiencing substantial delays in hiring and properly training its

salesforce to meet its optimistic billing projections; and (iii) Pluralsight was behind on the

onboarding of new sales representatives which was causing sales execution issues and preventing

the Company from meeting its high growth projections. The Individual Defendants intentionally

obscured and omitted this information from the public investors.

        A.      2Q2018 Results and the 2Q2018 10-Q

        50.     On August 1, 2018, the Individual Defendants caused the Company to file a Form

10-Q (the “2Q2018 10-Q”) disclosing the Company’s financial and operational results for the

second quarter of 2018. The Company reported billings of $65.3 million, and billings from

business customers of $54.6 million. The 2Q2018 10-Q also represented that the Individual

Defendants “monitor billings and certain related key business metrics to help us evaluate our

business, identify trends affecting our business, formulate business plans, and make strategic

decisions.”

        51.     In addition, the 2Q2018 10-Q included signed certifications by defendants

Skonnard and Budge pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), which stated:



                                                 17
Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 18 of 43 PageID #: 18



    1.    I have reviewed this Annual Report on Form 10-Q of Pluralsight, Inc.;

    2.    Based on my knowledge, this report does not contain any untrue statement
          of a material fact or omit to state a material fact necessary to make the
          statements made, in light of the circumstances under which such statements
          were made, not misleading with respect to the period covered by this report;

    3.    Based on my knowledge, the financial statements, and other financial
          information included in this report, fairly present in all material respects the
          financial condition, results of operations and cash flows of the registrant as
          of, and for, the periods presented in this report;

    4.    The registrant's other certifying officer(s) and I are responsible for
          establishing and maintaining disclosure controls and procedures (as defined
          in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over
          financial reporting (as defined in Exchange Act Rules 13a15(f) and 15d-
          15(f)) for the registrant and have:

          a.      Designed such disclosure controls and procedures, or caused such
                  disclosure controls and procedures to be designed under our
                  supervision, to ensure that material information relating to the
                  registrant, including its consolidated subsidiaries, is made known to
                  us by others within those entities, particularly during the period in
                  which this report is being prepared;

          b.      Designed such internal control over financial reporting, or caused
                  such internal control over financial reporting to be designed under
                  our supervision, to provide reasonable assurance regarding the
                  reliability of financial reporting and the preparation of financial
                  statements for external purposes in accordance with generally
                  accepted accounting principles;

          c.      Evaluated the effectiveness of the registrant's disclosure controls
                  and procedures and presented in this report our conclusions about
                  the effectiveness of the disclosure controls and procedures, as of the
                  end of the period covered by this report based on such evaluation;
                  and

          d.      Disclosed in this report any change in the registrant's internal control
                  over financial reporting that occurred during the registrant's most
                  recent fiscal quarter (the registrant's fourth fiscal quarter in the case
                  of an annual report) that has materially affected, or is reasonably
                  likely to materially affect, the registrant's internal control over
                  financial reporting; and




                                             18
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 19 of 43 PageID #: 19



       5.     The registrant's other certifying officer(s) and I have disclosed, based on our
              most recent evaluation of internal control over financial reporting, to the
              registrant's auditors and the audit committee of the registrant's board of
              directors (or persons performing the equivalent functions):

              a.      All significant deficiencies and material weaknesses in the design or
                      operation of internal control over financial reporting which are
                      reasonably likely to adversely affect the registrant's ability to record,
                      process, summarize and report financial information; and

              b.      Any fraud, whether or not material, that involves management or
                      other employees who have a significant role in the registrant's
                      internal control over financial reporting.

       52.    Defendants Skonnard’s and Budge’s representation that the Company has adequate

internal control over financial reporting was materially false and misleading because Defendants

Skonnard and Budge failed to disclose the materially adverse information discussed in ¶49.

       53.    On a conference call held with investors and analysts held on the same day,

defendant Skonnard stated that:

       [B]illings from our top 25 customers for the last 12 months increased by
       approximately 13 times from the billings we generated from those same customers
       in the year of their initial purchase. All of this has led to our strong and growing
       retention rate of 125%.

                                         *       *       *

       [M]ajor tech companies . . . will continue to expand [the Company’s] reach into the
       developer community, further monetize on our content production engine and
       decrease our go-to-market cost over time.

                                         *       *       *

       Our land and expand strategy continues to be successful as evidenced by the
       growing number of customers with large deal sizes. For example, for the trailing 2
       months the number of customers with annual billings greater than $100,000
       increased by 84%.

       In Q2 our B2B business represented 84% of total billings, up from 78% in Q2 last
       year. And our B2B dollar-based retention grew to 125%, up from 120% at the end
       of Q1 2018. Our Q2 gross margin was 76%, up from 74%, and we see a clear path
       to further improving gross margins over the next one to two years.



                                                 19
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 20 of 43 PageID #: 20




       54.     At a meeting held with analysts and investors on August 29, 2018, the Individual

Defendants echoed the August 1, 2018 call. Specifically, defendant Budge stated:

       [T[he big top line measure we look at is our business billings that we have. The
       last 12 months, north of 60% growth in our business billings, over 50% growth for
       the last five quarters. And we did it again in the second quarter off of a much more
       difficult compare to the second quarter of last year, so really good growth in our
       segment.

       55.     Defendant Budge added that all of the Company’s sales representatives hired by

the Company between 2016 and 2018 “are starting to become more tenured” and “getting more

productiv[e,]” which makes it needless to “double [the Company’s] sales force every single year[,

and] you’ll start to see that benefit pay off in the bottom line.”

       56.     At the same meeting, defendant Skonnard stated “we’ll be able to keep attracting

all the talent we need . . . because we’re also listing the Utah brand across the country and even

around the world . . . . And that work is really making a difference. . . . So we’re having a lot of

success… importing talent from outside of Utah, especially the talent that’s seen bigger scale,

that’s done amazing things. And so we’re very proactive about bringing that talent to Utah.”

       B.      3Q2018 Results and the 3Q2018 10-Q

       57.     On October 24, 2018, the Individual Defendants caused the Company to file a Form

10-Q (the “3Q2018 10-Q”) disclosing the Company’s financial and operational results for the third

quarter of 2018. The Company reported billings of $72.2 million and billings from business

customers of $61.1 million. The 3Q2018 10-Q also represented that the Individual Defendants

“monitor billings and certain related key business metrics to help us evaluate our business, identify

trends affecting our business, formulate business plans, and make strategic decisions.” The

Individual Defendants further stated, “We use billings from business customers and our percentage

of billings from business customers to measure and monitor our ability to sell subscriptions to our



                                                  20
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 21 of 43 PageID #: 21



platform to business customers. We believe that billings from business customers will be a

significant source of future revenue growth and a key factor affecting our long-term performance.

We expect our billings from business customers to continue to increase as a percentage of billings

over the long term.”

       58.     In addition, the 3Q2018 10-Q included signed certifications by defendants

Skonnard and Budge pursuant to the SOX similar to the certifications included in the 2Q2018 10-

Q. Nevertheless, defendants Skonnard’s and Budge’s representation that the Company had

adequate internal control over financial reporting was materially false and misleading because

defendants Skonnard and Budge failed to disclose the materially adverse information discussed in

¶49.

       59.     On a conference call held with analysts and investors on October 24, 2018,

defendant Skonnard represented:

       We continue to see strong momentum across our business in the third quarter and
       achieved our sixth consecutive quarter of greater than 50% growth in B2B billings.
       We continue to invest across our business while demonstrating the inherent levers
       to profitability in our model. Gross operating and cash flow margins improved
       significantly year-over-year. Our teams continue to execute with strong focus and
       commitment to customer success, as demonstrated by our dollar-based net retention
       rate reaching 127%.

       60.     Defendant Budge added that the Company’s “land and expand strategy continues

to be successful as evidenced by the growing number of customers with larger deal sizes. For the

trailing 12 months, the number of customers with annual billings greater than $100,000 increased

by 79%” and as “an indicator of our ability to significantly expand in our customer base, billings

from our top 25 customers for the last 12 months increased by approximately 18x from the billings

we generated from those same customers in the year of their initial purchase. This has helped lead

to our strong and growing retention rate of 127%.”         Defendant Budge continued that the




                                               21
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 22 of 43 PageID #: 22



“combination of our acquisition of new customers and our ability to expand within our customer

base resulted in a record third quarter for Pluralsight.”

       C.      2018 Results and the 2018 10-K

       61.     On February 13, 2019, the Individual Defendants caused the Company to publish a

press release announcing the Company’s financial and operational results for the fourth quarter of

2018 and 2018 annually. The Individual Defendants reported that the Company’s billings for the

fourth quarter of 2018 was $100.6 million and billings from business customers was $87.1 million.

For 2018 annually, billings were $293.6 million and billings from customers were $248.2 million.

       62.     In the press release, defendant Skonnard stated that “Pluralsight’s fourth quarter

capped off a milestone year for the company, highlighted by strong customer additions and 42%

revenue growth. We achieved our seventh consecutive quarter of greater than 50% growth in B2B

billings, while continuing to demonstrate the inherent levers to profitability in our model.”

       63.     On a conference call with investors and analysts held on February 13, 2019,

defendant Skonnard, in a prepared remark, stated that the Company “achieved our seventh

consecutive quarter of greater than 50% growth in B2B billings, while continuing to demonstrate

the inherent levers to profitability in our model by exiting the year with positive free cash flow in

Q4 as we committed to deliver when we went public last May.”

       64.     Defendant Skonnard continued:

       As an indicator of our ability to significantly expand on our customer base, billings
       from our top 25 customers for the last 12 months increased by approximately 20 times
       from the billings we generated from those same customers in the year of their initial
       purchase. This has helped lead to our strong and growing dollar-based net retention
       rate of 128%.

       In addition to expansion, we also saw strong performance in net new business during
       the quarter, as demonstrated by over 570 new business customer wins. These included
       a Fortune 50 multinational aerospace corporation, a Fortune 500 industrial supply
       corporation, one of the world’s largest multinational banks, a Fortune 100 airline and
       the national law enforcement agency of a major European country. These new customer


                                                  22
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 23 of 43 PageID #: 23



       wins demonstrate that our platform works for any industry at scale. The combination
       of our acquisition of new customers and our ability to expand within our customer base
       resulted in a record quarter for Pluralsight.

       65.     As to the sales force of the Company, defendant Budge stated, “[t]otal quota-

bearing reps closing in around 240, we expect that to grow to probably over 300 as we roll through

2019. So definitely when we think about where our investment, . . . go-to-market and product are

by far the 2 biggest areas where we’re investing in 2019, similar to what we did in 2018. So more

reps to come, more on quota on the street and more goodness from them.”

       66.     On February 21, 2019, the Individual Defendants caused the Company to file a

Form 10-K (the “2018 10-K”) reporting the Company’s financial and operational results for the

fourth quarter of 2018 and 2018 annually. The 2018 10-K stated:

       We have achieved significant growth in recent periods. For the years ended
       December 31, 2018, 2017, and 2016, our billings totaled $293.6 million, $205.8
       million, and $149.2 million, representing year-over-year growth of 43%, 38%, and
       15%, respectively. Our billings from business customers for the same periods were
       $248.2 million, $163.0 million, and $104.9 million, respectively, representing year-
       over-year growth of 52%, 55%, and 25%. Our net loss for the years ended
       December 31, 2018, 2017, and 2016, was $128.6 million, $96.5 million, and $20.6
       million, respectively, which reflects our substantial investments in the future
       growth of our business.

                                         *       *       *

       We utilize a land-and-expand strategy within businesses, beginning with either
       individual users or departmental deployments. Our platform is used by individuals,
       developer groups, IT departments, line of business users, and human resources.
       Historically we have expanded from small teams to departments to business-wide
       deployments of our platform. For example, from 2013 to 2018, the billings from
       our business customers that were included in the 2018 Fortune 500 list, including
       new 2018 Fortune 500 customers that we acquired after 2013, increased by
       18.1 times in the aggregate from the billings from those same companies in 2013.
       We intend to drive increased sales to existing customers by targeting new users,
       departments, and geographies within our customers.

                                         *       *       *

       We have a large direct sales force to focus on business sales and have aligned our
       sales team’s compensation structure to fit this objective. We have also been able


                                                23
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 24 of 43 PageID #: 24



       to drive substantial increases in the productivity and effectiveness of our sales
       personnel over time as they gain more experience selling subscriptions to our
       platform. We intend to pursue a greater proportion of large scale, recurring
       business transactions and to more effectively drive business customer engagement
       throughout the life of the relationship. As an example of our ability to increase
       customer engagement, as of December 31, 2018, our 25 largest customers had
       expanded their annual spend by 19.6 times the amount they spent in the year of
       initial purchase. We will continue to expand our platform capabilities to deliver
       additional value to our customers. Our sales force educates business customers on
       the strengths of our platform to help customers make informed decisions and create
       a customized and unified end-to-end learning experience for their businesses.

                                         *      *       *

       We monitor business customers, billings, and certain related key business metrics
       to help us evaluate our business, identify trends affecting our business, formulate
       business plans, and make strategic decisions.

                                         *      *       *

       We use billings from business customers and our percentage of billings from
       business customers to measure and monitor our ability to sell subscriptions to our
       platform to business customers. We believe that billings from business customers
       will be a significant source of future revenue growth and a key factor affecting our
       long-term performance. We expect our billings from business customers to
       continue to increase as a percentage of billings over the long term.

       67.     In addition, the 2018 10-K included signed certifications by defendants Skonnard

and Budge pursuant to the SOX similar to the certifications included in the 2Q2018 10-Q.

Nevertheless, defendants Skonnard’s and Budge’s representation that the Company had adequate

internal control over financial reporting was materially false and misleading because defendants

Skonnard and Budge failed to disclose the materially adverse information discussed in ¶49.

       D.      The SPO

       68.     On March 4, 2019, the Individual Defendants caused the Company to file a Form

S-1 (along with a prospectus filed on March 7, 2019, the “SPO Registration Statement”). Through

the SPO, certain of the Individual Defendants sought to sell 13,558,464 shares of Pluralsight stock




                                                24
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 25 of 43 PageID #: 25



for $29.25 per share along with granting the underwriters a 30-day option to purchase up to an

additional 2,033,770 shares.

       69.    In the SPO Registration Statement, the Individual Defendants stated:

       For year ended December 31, 2018, 85% of our billings came from business
       customers and 15% came from individual users. Customers subscribe to our
       platform unassisted through our website or through our direct sales channel. We
       make adoption easy, with free-trials and transparent pricing for all of our features.

                                          *     *       *

       We have significantly expanded our direct sales force to focus on business sales
       and have aligned our sales team’s compensation structure to fit this objective. We
       intend to pursue a greater proportion of large scale, recurring business transactions
       and to more effectively drive business customer engagement throughout the life of
       the relationship.

                                          *     *       *

       We have a large direct sales force to focus on business sales and have aligned our
       sales team’s compensation structure to fit this objective. We have also been able
       to drive substantial increases in the productivity and effectiveness of our sales
       personnel over time as they gain more experience selling subscriptions to our
       platform. We intend to pursue a greater proportion of large scale, recurring
       business transactions and to more effectively drive business customer engagement
       throughout the life of the relationship.

                                          *     *       *

       We use billings from business customers and our percentage of billings from
       business customers to measure and monitor our ability to sell subscriptions to our
       platform to business customers. We believe that billings from business customers
       will be a significant source of future revenue growth and a key factor affecting our
       long-term performance. We expect our billings from business customers to
       continue to increase as a percentage of billings over the long term.

       70.    The SPO’s total proceeds were over $450 million. Defendants Skonnard, Budge,

Duncan, Dorsey, Onion, and Rencher collectively sold 1,778,464 shares for total proceeds of over

$50 million in connection with the SPO.




                                                25
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 26 of 43 PageID #: 26



       E.      1Q2019 Results and the 1Q2019 10-Q

       71.     On May 1, 2019, the Individual Defendants caused the Company to file a Form 10-

Q (the “1Q2019 10-Q”) reporting the Company’s financial and operational results for the first

quarter of 2019, including billings of $77.9 million for the quarter. In the 1Q2019 10-Q, the

Individual Defendants represented, “We monitor billings and certain related key business metrics

to help us evaluate our business, identify trends affecting our business, formulate business plans,

and make strategic decisions. . . . We believe that billings from business customers will be a

significant source of future revenue growth and a key factor affecting our long-term performance.

We expect our billings from business customers to continue to increase as a percentage of billings

over the long term.”

       72.     In addition, the 1Q2019 10-Q included signed certifications by defendants

Skonnard and Budge pursuant to the SOX similar to the certifications included in the 2018 10-K.

Nevertheless, defendants Skonnard’s and Budge’s representation that the Company had adequate

internal control over financial reporting was materially false and misleading because defendants

Skonnard and Budge failed to disclose the materially adverse information discussed in ¶49.

       73.     In connection with the Company’s results for the first quarter of 2019, the

Individual Defendants published a press release, in which defendant Skonnard stated, “Our Q1

financial results marked a great start to 2019. Revenue and billings growth continue to be strong

with both up over 40% year-over-year. We continue to demonstrate the efficiency in our model

with our third consecutive quarter of positive cash flow.”

       74.     Further, on a conference call held with analysts and investors on May 1, 2019,

defendant Budge stated:

       [T]here’s probably only so many reps we could hire in any given year. We do have
       a pace to it that between our people team and our sales management teams that puts



                                                26
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 27 of 43 PageID #: 27



       people through good rigor on the kind of reps that we would like to hire into our
       organization. And we like the direction we’re going on both a top and bottom line.

       75.     On the same call, defendant Skonnard stated:

       Revenue and billings growth continue to be strong with both up over 40% year-
       over-year. We continued to demonstrate the efficiency in our model with our third
       consecutive quarter of positive cash flow. And our teams continue to execute with
       strong focus and commitment to customer success as demonstrated by our dollar-
       based net retention rate of 128%.

                                         *      *       *

       [W]e’re still committed, and we see a clear path to having 300-plus reps by the time
       we exit the year. So the short answer is we’re on pace.

                                         *      *       *

       [W]e’ll incentivize our sales forces to create that experience for the customer and
       bring ultimately more billings into Pluralsight.

                                         *      *       *

       [W]e like where we are with our sales reps. We’re committed to continue to grow
       the sales force. We have a plan to grow into the high 200s, even cross over 300s in
       quota-bearing reps this year, 2019, which continues on the really outstanding
       progression we’ve had over the last few years where we’ve massively expanded
       our sales force from 80 quota-bearing reps two years ago to at the end of this year
       over 300. So a lot of growth there.

       76.     On June 17, 2019, however, the Company filed a Form 8-K with the SEC

announcing that the 2018 10-K materially understated the Company’s net losses, which was due

to incorrect recognition of certain expenses beginning with the Company’s second quarter of 2018.

The restatement increased 2018 sales and marketing expenses by over $4.7 million. The Individual

Defendants sought to reassure investors by representing that the adjustments did not affect “key

business metrics” such as billings. Pluralsight also reaffirmed both its second quarter of 2019 and

fiscal year 2019 guidance.




                                                27
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 28 of 43 PageID #: 28



         77.    The above statements in ¶¶ 50-76 were materially false and/or misleading and failed

to disclose material adverse facts about the Company’s business, operations, and prospects.

Defendants failed to disclose that: (i) Pluralsight was experiencing sales execution challenges

which impacted its billings; (ii) Pluralsight was experiencing substantial delays in hiring and

properly training its salesforce to meet its lofty billing projections; and (iii) Pluralsight was behind

on the onboarding of new sales representatives which was causing sales execution issues and

preventing the Company from meeting its high growth projections. As a result of the foregoing,

Defendants’ public statements were materially false and/or misleading and/or lacked a reasonable

basis.

THE TRUTH IS REVEALED

         78.    On July 31, 2019, the Individual Defendants disclosed that its billings growth had

sharply deteriorated from over 40% to just 23% year-over-year. In a related conference call with

analysts and investors held on the same day, defendant Skonnard blamed “sales execution

challenges, which impacted our billings.” Defendant Skonnard also disclosed that the Company

“hired over 100 new sales reps in the last 12 months, which may seem like a lot, but that was not

enough capacity in the system to sustain our high growth expectations as we entered the year. In

addition, the type of fast growth we’ve enjoyed requires us to provide prescriptive and effective

sales enablement, and we didn’t invest enough in that area of our business.”

         79.    On the same call, defendant Budge added that “[s]imply put, . . . there were dozens

of reps that we needed to bring on board at the end of last year, beginning into this year, so they

would ramp and become fully productive in the second quarter. And there [were] for a number of

reasons delays in bringing them on board until, . . . early to mid-second quarter.” Notably, this

statement shows that the Company was aware of the hiring delays at the time of the SPO.




                                                  28
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 29 of 43 PageID #: 29



       80.     The Individual Defendants also disclosed that its Chief Revenue Officer was

resigning.

       81.     On August 1, 2019, an analyst with Barclays dropped the Company’s stock price

target from $41.00 to $26.00. The Barclays analyst stated that “[m]anagement will be in the

penalty box after reiterating guidance” in the June 17, 2019 8-K, which was filed “with only two

weeks left in the quarter.”

       82.     Other securities analysts at various institutions also dropped the Company’s stock

price target. SunTrust dropped the target from $41.00 to $27.00, pointing “the magnitude of the

billings weakness.” Likewise, Raymond James lowered the target to $26.00 pointing “the

magnitude of the ~17 point deceleration in billings.”

       83.     On this news, Pluralsight’s stock price nosedived to 40%, or $12.13 per share to

$18.56 on August 1, 2019. The Company’s stock price continued downward the next two trading

days, closing at $17.64 per share on August 5, 2019.

THE DIRECTOR DEFENDANTS ISSUED A MATERIALLY FALSE                      AND   MISLEADING PROXY
STATEMENT DURING THE RELEVANT PERIOD.

       84.     In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, the Director Defendants also caused the Company to issue a

false and misleading proxy statement during the Relevant Period. The Director Defendants

drafted, approved, reviewed, and/or signed a Form DEF14A before they were filed with the SEC

and disseminated to Pluralsight’s stockholders on March 14, 2019 (the “2019 Proxy”). The

Director Defendants negligently issued materially misleading statements in the 2019 Proxy. These

proxy allegations are based solely on negligence, they are not based on any allegations of

recklessness or knowing conduct by or on behalf of the Individual Defendants, and they do not

allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon



                                                29
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 30 of 43 PageID #: 30



any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to

the proxy allegations and related claims.

       85.     The 2019 Proxy sought stockholder votes to, among others, elect defendants

Crittenden, Maudlin, and Rencher for a three-year term.

       86.     In support the Director Defendants’ bid to reelect defendants Crittenden, Maudlin,

and Rencher, the Director Defendants highlighted their supposed oversight of the Company. In

particular, the 2019 Proxy assured stockholders that the Board and its committees regularly assess

and manage the risks that Pluralsight faces, including legal and regulatory risks, financial controls,

and risks associated with compensation programs and plans. The 2019 Proxy stated:

       Role of Board in Risk Oversight Process

       Risk is inherent with every business, and we face a number of risks, including
       strategic, financial, business and operational, legal and compliance, and
       reputational. We have designed and implemented processes to manage risk in our
       operations. Management is responsible for the day-to-day management of risks the
       company faces, while our board of directors, as a whole and assisted by its
       committees, has responsibility for the oversight of risk management. Our board of
       directors reviews strategic and operational risk in the context of discussions,
       question and answer sessions, and reports from the management team at each
       regular board meeting, receives reports on all significant committee activities at
       each regular board meeting, and evaluates the risks inherent in significant
       transactions. Our audit committee assists our board of directors in fulfilling its
       oversight responsibilities with respect to risk management in the areas of internal
       control over financial reporting and disclosure controls and procedures, legal and
       regulatory compliance, and also, among other things, discusses with management
       and the independent auditor guidelines and policies with respect to risk assessment
       and risk management. Our nominating and corporate governance committee assists
       our board of directors in fulfilling its oversight responsibilities with respect to risks
       relating to our corporate governance practices, the independence of the board of
       directors and potential conflicts of interest. Our compensation committee assesses
       risks relating to our executive compensation plans and arrangements, and whether
       our compensation policies and programs have the potential to encourage excessive
       risk taking.

       Our board of directors believes its current leadership structure supports the risk
       oversight function of the board. In particular, our board believes that our lead
       independent director and majority of independent directors provide a well-



                                                  30
Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 31 of 43 PageID #: 31



    functioning and effective balance to the member of executive management on our
    board.

                                      *      *       *

    Audit Committee

    Our audit committee currently consists of Mr. Maudlin, Mr. Hinkle, and Ms.
    Terrell, with Mr. Maudlin serving as chairperson. Mr. Maudlin is considered an
    “audit committee financial expert” as defined in Item 407(d)(5) of Regulation S-K
    promulgated under the Securities Act and all members of the audit committee are
    financially literate.

    Our audit committee oversees our corporate accounting and financial reporting
    process and assists our board of directors in monitoring our financial systems and
    our legal and regulatory compliance. Our audit committee also:

           •       oversees the work of our independent registered public accounting
                   firm (“independent auditors”) and our internal control functions;
           •       oversees the work of our independent registered public accounting
                   firm (“independent auditors”) and our internal control functions;
           •       approves engagements of the independent auditors to render any
                   audit or permissible non-audit services;
           •       reviews the qualifications, independence and performance of our
                   independent auditors;
           •       reviews the scope of the annual audit;
           •       reviews our financial statements and reviews our critical accounting
                   policies and estimates;
           •       reviews the adequacy and effectiveness of our internal controls;
           •       reviews and discusses with management and our independent
                   auditors the results of our annual audit and our quarterly financial
                   statements;
           •       reviews our risk assessment and risk management processes,
                   including cybersecurity matters;
           •       establishes procedures for receiving, retaining and investigating
                   complaints received by us regarding accounting, internal accounting
                   controls or audit matters; and
           •       reviews and approves related party transactions under Item 404 of
                   Regulation S-K.

                                      *      *       *

    AUDIT COMMITTEE REPORT

    Pluralsight’s management is responsible for (i) establishing and maintaining
    internal controls and (ii) preparing Pluralsight’s consolidated financial statements.


                                             31
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 32 of 43 PageID #: 32



       Pluralsight’s independent registered public accounting firm, PwC, is responsible
       for performing an independent audit of Pluralsight’s consolidated financial
       statements in accordance with the auditing standards of the Public Company
       Accounting Oversight Board (United States) (the “PCAOB”), and to issue a report
       thereon. It is the responsibility of the audit committee to oversee these activities.
       It is not the responsibility of the audit committee to prepare Pluralsight’s financial
       statements. These are the fundamental responsibilities of management. In the
       performance of its oversight function, the audit committee has:

               •       reviewed and discussed the audited financial statements for fiscal
                       year 2018 with the management of Pluralsight and PwC;
               •       discussed with PwC the matters required to be discussed by
                       Auditing Standard No. 1301, Communications with Audit
                       Committees, as adopted by the PCAOB; and
               •       received the written disclosures and the letter from PwC as required
                       by applicable requirements of the PCAOB regarding the
                       independent registered public accounting firm’s communications
                       with the audit committee concerning independence, and has
                       discussed with PwC that firm’s independence.

       Based on the audit committee’s review of the audited financial statements and the
       various discussions with management and PwC, the audit committee recommended
       to the board of directors that the audited financial statements be included in our
       annual report on Form 10-K for the fiscal year ended December 31, 2018 for filing
       with the SEC. The audit committee has also appointed PwC as the company’s
       independent registered public accounting firm for the year ending December 31,
       2019.

       87.     The 2019 Proxy, thus, assured stockholders that both the Individual Defendants and

the Board was involved with Pluralsight’s business strategy, actively monitored the Company’s

risks and exposures, following good corporate governance practices and acting in an ethical and

legal manner. In reality, the Director Defendants were utterly failing in their oversight duties by

allowing the Company to operate with inadequate internal controls which resulted in the failure to

disclose to investors that: (i) Pluralsight was experiencing sales execution challenges which

impacted its billings; (ii) Pluralsight was experiencing substantial delays in hiring and properly

training its salesforce to meet its optimistic billing projections; and (iii) Pluralsight was behind on




                                                  32
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 33 of 43 PageID #: 33



the onboarding of new sales representatives which was causing sales execution issues and

preventing the Company from meeting its high growth projections.

       88.     As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to reelect defendants Crittenden, Maudlin, and Rencher.

THE INSIDER SELLING DEFENDANTS SOLD SUBSTANTIAL SHARES OF PLURALSIGHT STOCK
WHILE IN POSSESSION OF MATERIAL, ADVERSE, INFORMATION REGARDING THE COMPANY’S
BUSINESS

       89.     During the Relevant Period, certain of the Individual Defendants—specifically, the

Insider Selling Defendants—engaged in numerous sales of Pluralsight common stock while in

possession of material information that was adverse to Pluralsight’s business.

       90.     While the price of Pluralsight stock was artificially inflated and defendant Skonnard

was in possession of material, adverse nonpublic information, he sold 764,013 shares of personally

held Pluralsight stock for proceeds of $24,414,102.

       91.     While the price of Pluralsight stock was artificially inflated and defendant Budge

was in possession of material, adverse nonpublic information, he sold 518,974 shares of personally

held Pluralsight stock for proceeds of $15,097,312.

       92.     While the price of Pluralsight stock was artificially inflated and defendant Terrell

was in possession of material, adverse nonpublic information, she sold 123,609 shares of

personally held Pluralsight stock for proceeds of $2,457,346.

       93.     While the price of Pluralsight stock was artificially inflated and defendant Rencher

was in possession of material, adverse nonpublic information, he sold 42,500 shares of personally

held Pluralsight stock for proceeds of $1,205,831.

       94.     While the price of Pluralsight stock was artificially inflated and defendant Duncan

was in possession of material, adverse nonpublic information, he sold 30,000 shares of personally

held Pluralsight stock for proceeds of $851,175.


                                                33
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 34 of 43 PageID #: 34



       95.     While the price of Pluralsight stock was artificially inflated and defendant Onion

was in possession of material, adverse nonpublic information, he sold 1,417,600 shares of

personally held Pluralsight stock for proceeds of $38,533,965.

       96.     In making the insider trades, the Insider Selling Defendants were able to unjustly

profit from artificially high trading levels stemming from the Individual Defendants’ concerted

false and misleading statements disseminated to the market.

                               DAMAGES TO THE COMPANY

       97.     As a result of the Individual Defendants’ wrongful conduct, Pluralsight

disseminated false and misleading statements and omitted material information to make such

statements not false and misleading when made. The improper statements have devastated

Pluralsight’s credibility. Pluralsight has been, and will continue to be, severely damaged and

injured by the Individual Defendants’ misconduct.

       98.     Furthermore, aside from ruining the Company’s reputation for honesty, integrity,

and aptitude, the Individual Defendants have exposed the Company to very expensive legal costs

to defend, investigate, and pay judgment or settlement in the Securities Class Action.

       99.     As a direct and proximate result of the Individual Defendants’ actions as alleged

above, Pluralsight’s market capitalization has been substantially damaged, losing millions of

dollars in value as a result of the conduct described herein.

       100.    Moreover, these actions have irreparably damaged Pluralsight’s corporate image

and goodwill. For at least the foreseeable future, Pluralsight will suffer from what is known as the

“liar’s discount,” a term applied to the stocks of companies who have been implicated in illegal

behavior and have misled the investing public, such that Pluralsight’s ability to raise equity capital

or debt on favorable terms in the future is now impaired.




                                                 34
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 35 of 43 PageID #: 35



                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       101.    Plaintiff incorporates the allegations herein by reference.

       102.    Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties and other violations

of the law.

       103.    Plaintiff is a stockholder of Pluralsight, was a stockholder of Pluralsight at the time

of the wrongdoing alleged herein, and has been a stockholder of Pluralsight continuously since

that time.

       104.    Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

       105.    As a result of the facts set forth herein, Plaintiff has not made any demand on the

Pluralsight Board to institute this action against the Individual Defendants. Such a demand would

be a futile and useless act because the Board is incapable of making an independent and

disinterested decision to institute and vigorously prosecute this action.

       106.    At the time of the filing of this complaint, the Pluralsight Board consists of the

following eleven individuals: defendants Skonnard, Duncan, Stewart, Rencher, Onion, Crittenden,

Terrell, Johnson, Hinkle, Dorsey, and Maudlin.

       107.    As a result of the facts set forth herein, Plaintiff has not made any demand on the

Pluralsight Board to institute this action against the Individual Defendants. Such a demand would

have been a futile and useless act with respect to each and every one of the current members of the

Board because they are incapable of making an independent and disinterested decision to institute

and vigorously prosecute this action.




                                                 35
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 36 of 43 PageID #: 36



DEMAND IS FUTILE AS TO ALL DIRECTOR DEFENDANTS BECAUSE THEY EACH FACE                               A
SUBSTANTIAL LIKELIHOOD OF LIABILITY

       108.    The Individual Defendants all face a substantial likelihood of liability for their

individual misconduct. The Director Defendants were directors throughout the time of the false

and misleading statements, and as such had a fiduciary duty to ensure that the Company’s SEC

filings, press releases, and other public statements and presentations on behalf of the Company

concerning its business, operations, prospects, internal controls, and financial statements were

accurate.

       109.    Moreover, as directors, the Director Defendants owed a duty to, in good faith and

with due diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the

Company’s internal controls were sufficiently robust and effective (and were being implemented

effectively), and to ensure that the Board’s duties were being discharged in good faith and with

the required diligence and due care. Instead, the Director Defendants knowingly and/or recklessly

allowed, made or authorized false and misleading statements, failed to timely correct such

statements, failed to take necessary and appropriate steps to ensure that the Company’s internal

controls were sufficiently robust and effective (and were being implemented effectively), and

failed to take necessary and appropriate steps to ensure that the Board’s duties were being

discharged in good faith and with the required diligence. These actions constitute breaches of the

fiduciary duties of loyalty and good faith, for which the Individual Defendants face a substantial

likelihood of liability. If the Individual Defendants were to bring a suit on behalf of Pluralsight to

recover damages sustained as a result of this misconduct, they would expose themselves to

significant liability. This is something they will not do. For this reason, demand is futile as to the

Individual Defendants.




                                                 36
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 37 of 43 PageID #: 37



       110.     Further, defendant Skonnard is incapable of considering a demand to commence

and vigorously prosecute this action because he faces additional substantial likelihood of liability

as he is a named defendant in the Securities Class Action. Additionally, defendant Skonnard is

not independent because his principal source of income comes from his employment with

Pluralsight. In 2018 alone, defendant Skonnard received $12,951,975 from the Company in

compensation.

       111.     Additionally, the 2019 Proxy explicitly admits that defendants Skonnard, Onion,

and Duncan are not independent.

DEMAND IS EXCUSED AS TO THE AUDIT COMMITTEE DEFENDANTS BECAUSE AS MEMBERS OF
THE AUDIT COMMITTEE THEY FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

       112.     As members of the Audit Committee during the Relevant Period, the Audit

Committee Defendants participated in and knowingly approved filing of false financial statements

and allowed the Individual Defendants to repeatedly make other false and misleading statements

to the investing public. More specifically, as members of the Audit Committee, the Audit

Committee Defendants were obligated to oversee and monitor (a) the integrity of the Company’s

financial statements, and (b) the Company’s compliance with legal and regulatory requirements.

Instead, the Audit Committee Defendants, as members of the Audit Committee, failed to ensure

the integrity of the Company’s financial statements and financial reporting process, the Company’s

systems of internal accounting and financial controls and compliance with legal and regulatory

requirements, as required by the Audit Committee Charter. For this reason, demand is futile as to

the Audit Committee Defendants.




                                                37
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 38 of 43 PageID #: 38



                                         COUNT I
                     VIOLATION OF SECTION 14(A) OF THE EXCHANGE ACT
                             (Against the Director Defendants)

       113.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       114.    The section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The section 14(a) Exchange Act claims detailed herein do not allege

and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance upon any

allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to the

nonfraud claims.

       115.    The Director Defendants negligently issued, caused to be issued, and participated

in the issuance of materially misleading written statements to stockholders which were contained

in the 2019 Proxy. In the 2019 Proxy, the Board solicited stockholder votes to reelect certain of

the Director Defendants to the Board.

       116.    The 2019 Proxy, however, misrepresented and failed to disclose, among others, the

Board’s risk oversight and the Company’s inadequate internal controls which facilitated the illegal

behavior described herein. By reasons of the conduct alleged herein, the Individual Defendants

violated section 14(a) of the Exchange Act. As a direct and proximate result of these defendants’

wrongful conduct, Pluralsight misled and deceived its stockholders by making materially

misleading statements that were essential links in stockholders following the Company’s

recommendation and voting to reelect the Director Defendants to the Board.

       117.    Plaintiff, on behalf of Pluralsight, thereby seeks relief for damages inflicted upon

the Company based upon the misleading 2019 Proxy in connection with the improper reelection

of the Director Defendants to the Board.


                                                38
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 39 of 43 PageID #: 39



                                              COUNT II
                                    BREACH OF FIDUCIARY DUTY
                                 (Against the Individual Defendants)

           118.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

           119.   Each of the Individual Defendants owed to the Company the duty to exercise

candor, good faith, and loyalty in the management and administration of Pluralsight’s business and

affairs.

           120.   Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

           121.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties to

protect the rights and interests of Pluralsight.

           122.   In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

           123.   In addition, the Individual Defendants further breached their fiduciary duties owed

to Pluralsight by willfully or recklessly making and/or causing the Company to make false and

misleading statements and omissions of material fact and failing to disclose to investors that: (i)

Pluralsight was experiencing sales execution challenges which impacted its billings; (ii)

Pluralsight was experiencing substantial delays in hiring and properly training its salesforce to

meet its optimistic billing projections; and (iii) Pluralsight was behind on the onboarding of new

sales representatives which was causing sales execution issues and preventing the Company from

meeting its high growth projections.




                                                   39
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 40 of 43 PageID #: 40



       124.    As a result of the foregoing, the Company’s public statements were materially false

and misleading at all relevant times.

       125.    The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       126.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       127.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       128.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Pluralsight has sustained and continues to sustain significant damages. As

a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       129.    Plaintiff on behalf of Pluralsight has no adequate remedy at law.




                                               40
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 41 of 43 PageID #: 41



                                          COUNT III
                                 WASTE OF CORPORATE ASSETS
                                (Against Individual Defendants)

       130.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       131.    As a result of the Individual Defendants’ failure to implement adequate internal

controls to ensure that the Company’s SEC filings and other public statements were not

misleading, Pluralsight is subject to the Securities Class Action. The Individual Defendants have

caused Pluralsight to waste its corporate assets by forcing the Company to expend valuable

resources in defending itself in the ongoing litigation, in addition to any ensuing costs from a

potential settlement or adverse judgment.

       132.    As a result of this waste of corporate assets, the Company has been damaged and

the Individual Defendants are each liable to the Company.

                                        COUNT IV
                 INSIDER SELLING AND MISAPPROPRIATION OF INFORMATION
                          (Against the Insider Selling Defendants)

       133.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       134.    At the time each of the Insider Selling Defendants sold his or her Pluralsight stock,

he or she knew the material, non-public information described above, and sold Pluralsight stock

on the basis of such information.

       135.    The information described above was proprietary, non-public information

concerning the Company’s business operations, financial condition, and growth prospects. It was

a proprietary asset belonging to the Company, which each of the Insider Selling Defendants

misappropriated to his or her own benefit when he or she sold personal holdings in Pluralsight

stock. Each of the Insider Selling Defendants knew that this information was not intended to be


                                                41
 Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 42 of 43 PageID #: 42



available to the public. Had such information been generally available to the public, it would have

significantly reduced the market price of Pluralsight stock.

        136.   The Insider Selling Defendants’ sale of stock while in possession and control of

this material, adverse, non-public information was a breach of his or her fiduciary duties of loyalty

and good faith. Each of the Insider Selling Defendants is therefore liable to Pluralsight for insider

trading.

        137.   Since the use of the Company’s proprietary information for personal gain

constituted a breach of the fiduciary duties of the Insider Selling Defendants, the Company is

entitled to the imposition of a constructive trust on any profits such Insider Selling Defendants

obtained thereby.

        138.   Plaintiff, on behalf of Pluralsight, has no adequate remedy at law.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

               A.      Declaring that Plaintiff may maintain this derivative action on behalf of

Pluralsight and that Plaintiff is a proper and adequate representative of the Company;

               B.      Awarding the amount of damages sustained by the Company as a result of

the Individual Defendants’ breaches of fiduciary duties and violations of the federal securities

laws;

               C.      Granting appropriate equitable relief to remedy Individual Defendants’

breaches of fiduciary duties and other violations of law;

               D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

               E.      Granting such other and further relief as the Court deems just and proper.




                                                 42
Case 1:20-cv-00357-RGA Document 1 Filed 03/12/20 Page 43 of 43 PageID #: 43



                              JURY TRIAL DEMANDED

    Plaintiff hereby demands a trial by jury.

Dated: March 12, 2020

                                                     Respectfully Submitted,

                                                     COOCH AND TAYLOR, P.A.


                                                     /s/ Blake A. Bennett
                                                     Blake A. Bennett (#5133)
                                                     The Nemours Building
                                                     1007 N. Orange St., Suite 1120
                                                     Wilmington, DE 19801
                                                     (302) 984-3800
                                                     Attorney for Plaintiff
BRAGAR EAGEL & SQUIRE, P.C.
W. Scott Holleman
Garam Choe
885 Third Avenue, Suite 3040
New York, New York 10022
Telephone: (212) 355-4648




                                                43
